--------------------------------------------------------------------------------



Exhibit 10.2

 

FIRST Amendment 

to

SECOND AMENDED AND RESTATED 

Loan and security agreement 

 

This First Amendment to Second Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into this 3rd day of November, 2015 by and among
(a) SILICON VALLEY BANK (“Bank”) and (b) NUMEREX CORP., a Pennsylvania
corporation (“Numerex”), CELLEMETRY LLC, a Delaware limited liability company
(“Cellemetry”), CELLEMETRY SERVICES, LLC, a Georgia limited liability company
(“Services”), NUMEREX GOVERNMENT SERVICES LLC, a Georgia limited liability
company (“Government Services”), NUMEREX SOLUTIONS, LLC, a Delaware limited
liability company (“Solutions”), ORBIT ONE COMMUNICATIONS, LLC, a Georgia
limited liability company (“Orbit”), UBLIP, INC., a Georgia corporation
(“uBlip”), UPLINK SECURITY, LLC, a Georgia limited liability company (“Uplink”),
and OMNILINK SYSTEMS, INC., a Delaware corporation (“Omnilink”) (hereinafter,
Numerex, Cellemetry, Services, Government Services, Solutions, Orbit, uBlip,
Uplink, and Omnilink are jointly and severally, individually and collectively,
referred to as “Borrower”).

 

Recitals

 

A.          Bank and Borrower have entered into that certain Second Amended and
Restated Loan and Security Agreement dated as of May 5, 2014, as amended by that
certain Joinder Agreement by and between Borrower and Bank dated as of June 24,
2014 (as the same may from time to time be further amended, modified,
supplemented or restated, the “Loan Agreement”).

 

B.          Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.

 

C.          Borrower has requested that Bank amend the Loan Agreement to (i)
revise certain financial covenants, (ii) waive an existing Event of Default, and
(iii) make certain other revisions to the Loan Agreement as more fully set forth
herein.

 

D.          Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.          Borrower acknowledges, confirms and agrees that no additional
Advances shall be made under the Loan Agreement until the occurrence of the
Reporting Event.

 

2.          Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.

 



 

 



 

3.           Amendments to Loan Agreement.

 

3.1          Section 6.2(a) (Monthly Financial Statements). Section 6.2(a) is
amended in its entirety and replaced with the following:

 

(a)          Monthly Financial Statements. As soon as available, but no later
than thirty (30) days after the last day of each month, a company prepared
consolidated balance sheet and income statement covering Borrower’s consolidated
operations for such month certified by a Responsible Officer and in a form
acceptable to Bank (the “Monthly Financial Statements”);

 

3.2          Section 6.2(b) (Compliance Certificate). Section 6.2(b) is amended
in its entirety and replaced with the following:

 

(b)          Compliance Certificate. (i) Together with the Monthly Financial
Statements, but in any case within thirty (30) days after the last day of each
month, (ii) together with the Quarterly Financial Statements, but in any case
within forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year, and (iii) together with the Annual Audited
Financial Statements, but in any case within ninety (90) days after Borrower’s
fiscal year end, a duly completed Compliance Certificate signed by a Responsible
Officer, certifying that as of the end of such month, Borrower was in full
compliance with all of the terms and conditions of this Agreement, and setting
forth calculations showing compliance with the financial covenants set forth in
this Agreement and such other information as Bank shall reasonably request;

 

3.3          Section 6.2(f) (Quarterly Financial Statements). The Loan Agreement
is amended by inserting the following new provision to appear as Section 6.2(f)
thereof:

 

(f)          Quarterly Financial Statements. As soon as available, but no later
than forty-five days (45) days after the end of each of the first three (3)
fiscal quarters of each fiscal year, a company prepared balance sheet and income
statement covering Borrower’s consolidated operations for such quarter certified
by a Responsible Officer and in a form acceptable to Bank (the “Quarterly
Financial Statements”). 

 

3.4          Section 6.7(a) (Liquidity Ratio). Section 6.7(a) is amended in its
entirety and replaced with the following:

 

(a)          Liquidity Ratio. Commencing with the month ending September 30,
2015, and as of the last day of each month thereafter, a Liquidity Ratio of at
least 1.00 to 1.00

 



 

 

 

3.5          Section 13.1 (Definitions). The definition of “LIBOR Rate Margin”
is amended by inserting the following sentence to appear at the end thereof:

 

Notwithstanding anything to the foregoing, LIBOR Credit Extensions shall accrue
interest at a rate per annum equal to the then-applicable LIBOR Rate, plus
3.25%, until the occurrence of the Reporting Event. 

 

3.6          Section 13.1 (Definitions). The definition of “Prime Rate Margin”
is amended by inserting the following sentence to appear at the end thereof:

 

Notwithstanding anything to the foregoing, Prime Rate Credit Extensions shall
accrue interest at a rate per annum equal to the then-applicable Prime Rate,
plus 2.25%, until the occurrence of the Reporting Event. 

 

3.7          Section 13.1 (Definitions).          The following new terms and
their respective definitions are inserted to appear alphabetically in Section
13.1 (Definitions):

 

“First Amendment Effective Date” is November 3, 2015. 

 

“Liquidity Ratio” means, as of the last day of any period, the ratio of (a) (i)
Borrower’s consolidated unrestricted cash and Cash Equivalents plus (ii) sixty
percent (60.0%) of net billed accounts receivable, determined in accordance with
GAAP, to (b) all outstanding Obligations of Borrower to Bank.

 

“Monthly Financial Statements” is defined in Section 6.2(a). 

 

“Quarterly Financial Statements” is defined in Section 6.2(f). 

 

“Reporting Event” means confirmation by Bank, in its sole and absolute
discretion, that Borrower has delivered to Bank, Annual Audited Financial
Statements for Borrower’s fiscal year ending December 31, 2015. 

 

3.8          Exhibit B (Compliance Certificate). Exhibit B is amended in its
entirety and replaced with the Exhibit B attached hereto in the form of Schedule
1.

 

4.           Operating Budget. Notwithstanding the terms and conditions of
Section 6.2(d) of the Loan Agreement, as soon as available, but in any event on
or before December 1, 2015, Borrower shall deliver to Bank the Board-approved
operating budget for Borrower’s 2016 fiscal year, including, but not limited to,
profit and loss statements, balance sheets and statements of cash flow.

 

5.           Limitation of Amendments.

 

5.1          The amendments set forth in Section 3 above are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.

 



 

 



 

5.2          This Amendment shall be construed in connection with and as part of
the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

 

6.           Waiver. Bank hereby waives Borrower’s existing default under the
Loan Agreement by virtue of Borrower’s failure to comply with the Fixed Charge
Coverage Ratio financial covenant set forth in Section 6.7(c) thereof as of the
quarter ended September 30, 2015. Bank’s waiver of Borrower’s compliance of said
financial covenant shall apply only to the foregoing specific period. Borrower
hereby acknowledges and agrees that except as specifically provided herein,
nothing in this Section or anywhere in this Amendment shall be deemed or
otherwise construed as a waiver by Bank of any of its rights and remedies
pursuant to the Loan Documents, applicable law or otherwise.

 

7.           Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:

 

7.1          Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

 

7.2          Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

 

7.3          The organizational documents of Numerex, Cellemetry, Services,
Government Services, Solutions, Orbit, uBlip, and Uplink delivered to Bank on
April 25, 2011 remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect.
The organizational documents of Omnilink delivered to Bank on June 10, 2014
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;

 

7.4          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

 

7.5          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

 

7.6          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and

 



 

 



 

7.7          This Amendment has been duly executed and delivered by Borrower and
is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

 

8.           Ratification of Perfection Certificates. Numerex hereby ratifies,
confirms and reaffirms, all and singular, the terms and disclosures contained in
a certain Perfection Certificate dated as of May 5, 2014 between Numerex and
Bank, and acknowledges, confirms and agrees the disclosures and information
Numerex provided to Bank in said Perfection Certificate have not changed, as of
the date hereof. Cellemetry hereby ratifies, confirms and reaffirms, all and
singular, the terms and disclosures contained in a certain Perfection
Certificate dated as of May 5, 2014 between Cellemetry and Bank, and
acknowledges, confirms and agrees the disclosures and information Cellemetry
provided to Bank in said Perfection Certificate have not changed, as of the date
hereof. Services hereby ratifies, confirms and reaffirms, all and singular, the
terms and disclosures contained in a certain Perfection Certificate dated as of
May 5, 2014 between Services and Bank, and acknowledges, confirms and agrees the
disclosures and information Services provided to Bank in said Perfection
Certificate have not changed, as of the date hereof. Government Services hereby
ratifies, confirms and reaffirms, all and singular, the terms and disclosures
contained in a certain Perfection Certificate dated as of May 5, 2014 between
Government Services and Bank, and acknowledges, confirms and agrees the
disclosures and information Government Services provided to Bank in said
Perfection Certificate have not changed, as of the date hereof. Solutions hereby
ratifies, confirms and reaffirms, all and singular, the terms and disclosures
contained in a certain Perfection Certificate dated as of May 5, 2014 between
Solutions and Bank, and acknowledges, confirms and agrees the disclosures and
information Solutions provided to Bank in said Perfection Certificate have not
changed, as of the date hereof. Orbit hereby ratifies, confirms and reaffirms,
all and singular, the terms and disclosures contained in a certain Perfection
Certificate dated as of May 5, 2014 between Orbit and Bank, and acknowledges,
confirms and agrees the disclosures and information Orbit provided to Bank in
said Perfection Certificate have not changed, as of the date hereof. uBlip
hereby ratifies, confirms and reaffirms, all and singular, the terms and
disclosures contained in a certain Perfection Certificate dated as of May 5,
2014 between uBlip and Bank, and acknowledges, confirms and agrees the
disclosures and information uBlip provided to Bank in said Perfection
Certificate have not changed, as of the date hereof. Uplink hereby ratifies,
confirms and reaffirms, all and singular, the terms and disclosures contained in
a certain Perfection Certificate dated as of May 5, 2014 between Uplink and
Bank, and acknowledges, confirms and agrees the disclosures and information
Uplink provided to Bank in said Perfection Certificate have not changed, as of
the date hereof. Omnilink hereby ratifies, confirms and reaffirms, all and
singular, the terms and disclosures contained in a certain Perfection
Certificate dated as of June 24, 2014 between Omnilink and Bank, and
acknowledges, confirms and agrees the disclosures and information Omnilink
provided to Bank in said Perfection Certificate have not changed, as of the date
hereof.

 



 

 

 

9.            No Defenses of Borrower. Borrower hereby acknowledges and agrees
that Borrower has no offsets, defenses, claims, or counterclaims against Bank
with respect to the Obligations, or otherwise, and that if Borrower now has, or
ever did have, any offsets, defenses, claims, or counterclaims against Bank,
whether known or unknown, at law or in equity, all of them are hereby expressly
WAIVED and Borrower hereby RELEASES Bank from any liability thereunder.

 

10.          Integration. This Amendment and the Loan Documents represent the
entire agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

 

11.          Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

12.          Effectiveness. This Amendment shall be deemed effective upon (a)
the due execution and delivery to Bank of this Amendment by each party hereto,
and (b) Borrower’s payment of (i) a modification fee in an amount equal to
Twenty Five Thousand Two Hundred Eighty Six and 89/100 Dollars ($25,286.89), and
(ii) Bank’s legal fees and expenses incurred in connection with this Amendment.

 

[Signature page follows.]

 

 

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.  



          BANK   BORROWER       SILICON VALLEY BANK   NUMEREX CORP.          
By: /s/ Stratton Nicolaides By: /s/ Russell Follansbee   Name: Stratton
Nicolaides Name: Russell Follansbee   Title: Chairman Title: Vice President    

                CELLEMETRY, LLC     By: /s/ Stratton Nicolaides       Name:
Stratton Nicolaides       Title: President

                CELLEMETRY SERVICES, LLC     By: /s/ Stratton Nicolaides      
Name: Stratton Nicolaides       Title: President

                NUMEREX GOVERNMENT SERVICES, LLC     By: /s/ Stratton Nicolaides
      Name: Stratton Nicolaides       Title: President

                NUMEREX SOLUTIONS, LLC     By: /s/ Stratton Nicolaides      
Name: Stratton Nicolaides       Title: President

 

 

 

 

                ORBIT ONE COMMUNICATIONS, LLC     By: /s/ Stratton Nicolaides  
    Name: Stratton Nicolaides       Title: President

                UBLIP, INC.     By: /s/ Stratton Nicolaides       Name: Stratton
Nicolaides       Title: President

                UPLINK SECURITY, LLC     By: /s/ Stratton Nicolaides       Name:
Stratton Nicolaides       Title: President

                OMNILINK SYSTEMS, INC.     By: /s/ Stratton Nicolaides      
Name: Stratton Nicolaides       Title: President

  

 

 

 

Schedule 1

 



EXHIBIT B

 





COMPLIANCE CERTIFICATE



 



TO:      SILICON VALLEY BANK Date: ___________________ FROM:   NUMEREX CORP.  

 

The undersigned authorized officer of Numerex Corp. (“Borrower”) certifies that
under the terms and conditions of the Second Amended and Restated Loan and
Security Agreement among Borrower and certain subsidiaries of Borrower, and Bank
dated as of May 5, 2014, as amended (the “Agreement”):

 

(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.

 

Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.  
Reporting Covenant Required Complies       Monthly Financial Statements + CC
Monthly within 30 days Yes   No Quarterly Financial Statements + CC Quarterly
within 45 days for the first 3 quarters of each FY Yes   No Annual financial
statement (CPA Audited) + CC FYE within 90 days Yes   No Compliance Certificate
Monthly within 30 days, quarterly within 45 days for the first 3 quarters of
each FY, and FYE within 90 days Yes   No Board approved Operating Budget FYE
within 45 days Yes   No 10-Q, 10-K and 8-K Within 5 days after filing with SEC
Yes   No

 



 

 

 

  

The following Intellectual Property was registered (or a registration
application submitted) after the 2014 Effective Date (if no registrations, state
“None”)



_____________________________________________________________________________________________________________________



_____________________________________________________________________________________________________________________



 

 

 

Financial Covenant Required Actual Complies                 Leverage Ratio
(Quarterly) * _____:1.00 Yes   No  N/A Minimum Fixed Charge Coverage Ratio
(Quarterly) 1.25:1.00 _____:1.00 Yes   No  N/A Liquidity Ratio (Monthly)
1.00:1.00 _____:1.00 Yes  No  N/A

 

Performance Pricing     LIBOR Advance Primate Rate
Advance Applies Leverage Ratio < 1.00 LIBOR plus 2.25% Prime plus 1.25% Yes   No
Leverage Ratio > 1.00 but less than 2.00 LIBOR plus 2.75% Prime plus 1.75%
Yes  No Leverage Ratio > 2.00 LIBOR plus 3.25% Prime plus 2.25% Yes  No

 

*As set forth in Section 6.7(b) of the Agreement.

 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

  

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

 



 

 



 

NUMEREX CORP., as agent 

 

By:    _____________________________



Name: ____________________________

Title:   ____________________________



 

 

 

BANK USE ONLY 

 

Received by: _____________________ 

authorized signer

 

Date: _________________________

 

Verified: ________________________



authorized signer

 

Date: _________________________

 

Compliance Status:    Yes    No

 

 

 

 

 

Schedule 1 to Compliance Certificate

 



Financial Covenants of Borrower

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

 

Dated: ____________________

 

I.               Liquidity Ratio (Section 6.7(a)) 

 

   Required:Commencing with the month ending September 30, 2015, and as of the
last day of each month thereafter, a Liquidity Ratio of at least 1.00 to 1.00.
       Actual:_____:1.00

 

A. Consolidated unrestricted cash and Cash Equivalents

$______

 

B. Net billed accounts receivable, determined in accordance with GAAP

$______

 

C. Sixty percent (60.0%) of line B

$______

 

D. Line A plus line C

$______

 

E. All outstanding Obligations of Borrower to Bank $______ F. Line D divided by
line E

______ 

 

  

Is line F equal to or greater than 1.00?



 

  ________ No, not in compliance ________ Yes, in compliance

 

II.              Leverage Ratio (Section 6.7(b)):

 

  Required:(i) Commencing with the calendar quarter ending June 30, 2014, and as
of the last day of each calendar quarter thereafter, through and including the
calendar quarter ending March 31, 2015, a Leverage Ratio of not more than
3.0:1.0, (ii) commencing with the calendar quarter ending June 30, 2015, and as
of the last day of each calendar quarter thereafter, through and including the
calendar quarter ending March 31, 2016, a Leverage Ratio of not more than
2.75:1.0, and (iii) commencing with the calendar quarter ending June 30, 2016,
and as of the last day of each calendar quarter thereafter, a Leverage Ratio of
not more than 2.25:1.0, in each case to be tested as of the last day of each
calendar quarter.        Actual:_____:1.00

 

A. The aggregate principal amount of all Indebtedness of Borrower (including
without limitation, the aggregate principal and interest payments due or to
become due under capital leases and seller notes), determined on a consolidated
basis in accordance with GAAP

$______

 

B. Adjusted EBITDA, measured on a trailing twelve (12) month period

$______

C. Leverage Ratio (line A divided by line B) ______

 

 



 

 

 

Is line C equal to or less than the amount applicable above?



 

  ________ No, not in compliance ________    Yes, in compliance

 



III.            Fixed Charge Coverage Ratio (Section 6.7(c))

 

   Required:Commencing with the calendar quarter ending June 30, 2014, and as of
the last day of each calendar quarter thereafter, a ratio of (i) Adjusted
EBITDA, less unfunded capital expenditures, less capitalized software
development costs, less cash dividends, and less cash taxes, each for the
consecutive four (4) quarters ending on the date of determination, to (ii) Fixed
Charges, of at least: (x) for each calendar quarter through and including the
calendar quarter ending March 31, 2015, 1.10 to 1.0, and (y) for the calendar
quarter ending June 30, 2015, and for each calendar quarter thereafter,
1.25:1.0, in each case to be tested as of the last day of each calendar quarter.
        Actual:_____:1.00

 

A. Adjusted EBITDA, less (i) unfunded capital expenditures, capitalized software
development costs, and cash taxes

$______

B. (a) With respect to the last day of the calendar quarter ending June 30,
2014, the amount that is equal to four (4) times the sum of (i) Interest
Expense, plus (ii) scheduled payments of principal and lease payments, on all
Indebtedness of the Borrower and its Subsidiaries, including without limitation,
in each case, with respect to capital leases and seller notes, for the calendar
quarter ending on such date of determination, (b) with respect to the last day
of the calendar quarter ending September 30, 2014, the amount that is equal to
two (2) times the sum of (i) Interest Expense, plus (ii) scheduled payments of
principal and lease payments, on all Indebtedness of the Borrower and its
Subsidiaries, including without limitation, in each case, with respect to
capital leases and seller notes, for the two (2) consecutive calendar quarters
ending on such date of determination, (c) with respect to the last day of the
calendar quarter ending December 31, 2014, the amount that is equal to one and
three-tenths of one (1.3) times the sum of (i) Interest Expense, plus (ii)
scheduled payments of principal and lease payments, on all Indebtedness of the
Borrower and its Subsidiaries, including without limitation, in each case, with
respect to capital leases and seller notes, for the three (3) consecutive
calendar quarters ending on such date of determination, and (d) with respect to
the last day of the calendar quarter ending March 31, 2015, and with respect to
the last day of each calendar quarter thereafter, the amount that is equal to
the sum of (i) Interest Expense, plus (ii) scheduled payments of principal and
lease payments, on all Indebtedness of the Borrower and its Subsidiaries,
including without limitation, in each case, with respect to capital leases and
seller notes, for the consecutive four (4) quarters ending on the date of
determination

$______

 

 

 

C. Fixed Charges Coverage Ratio (line A divided by line B)

______

 

 



 

 

 

 

Is line C equal to or greater than the amount applicable above?

 

  ________ No, not in compliance ________    Yes, in compliance

 

1899550.2

 



 

 

